Citation Nr: 0634820	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a rating in excess of 20 percent for service 
connected fatigue, abdominal pain with diarrhea, night 
sweats, bilateral elbow pain, intermittent paresthesia of 
both lower extremities, and sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to March 1990 and from September 1990 to July 
1991, with subsequent service in the Army Reserves.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
continued to rate the veteran's service-connected fatigue, 
abdominal pain with diarrhea, night sweats, bilateral elbow 
pain, intermittent paresthesia in both lower extremities, and 
sleep disorder as 20 percent disabling.  The RO continued to 
rate the disability as a single disease process analogous to 
Chronic Fatigue Syndrome.  In August 2006, the veteran 
testified at a Central Office (CO) hearing before the 
undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
At his August 2006 CO hearing, the veteran indicated that he 
was currently scheduled for further treatment and testing at 
William Beaumont Army Medical Center to evaluate his rapidly 
deteriorating condition.  As such records may have some 
bearing on the veteran's claim and are constructively of 
record, they must be secured.  

At his August 2006 CO hearing, the veteran indicated that his 
condition has increased in severity since his September 2005 
VA examination.  He reported that he experiences swelling and 
numbness in his upper and lower extremities and has abdominal 
pain with diarrhea that is also accompanied with vomiting.  
He indicated that he has extreme fluctuation in his weight 
and now weighs 220 lbs (which is 47 pounds less than his 
recorded weight on the September 2005 VA examination report).  
While prior VA examinations reflected that the disability had 
no impact on his social or occupational functioning, the 
veteran now reported to missing at least seven days of work a 
month over the previous 12 month period.  As the symptoms 
reported indicate that the disability has increased in 
severity, a new VA examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list of all health care 
providers and medical examiners that 
have treated or examined him for 
fatigue, abdominal pain with diarrhea, 
night sweats, bilateral elbow pain, 
intermittent paresthesia of both lower 
extremities, and sleep disorder (and 
any necessary releases) since February 
2005.  The RO/AMC should obtain 
complete records (those not already in 
the claims file) of all examinations 
and treatment from all the sources 
identified.  The records sought must 
specifically include records from 
William Beaumont Army Medical Center.   

2.  The veteran should be scheduled for 
an appropriate VA examination by an 
appropriate physician in order to 
determine the extent and severity of 
the service-connected condition 
(claimed as fatigue, abdominal pain 
with diarrhea, night sweats, bilateral 
elbow pain, intermittent paresthesia of 
both lower extremities, and sleep 
disorder).  In this regard, commentary 
should be made regarding the extent, if 
any, that the veteran's has 
debilitating fatigue, cognitive 
impairments (such as inability to 
concentrate, forgetfulness, confusion), 
or a combination of other signs and 
symptoms which are nearly constant and 
results in a restriction of routine 
daily activities (please express the 
extent of restriction in a percentage 
value of pre-illness level, if 
possible); or wax and wane, and results 
in periods of incapacitation (please 
express the extent of incapacitation in 
the number of days, if possible)  Any 
additional tests or studies (including 
range of motion studies) which may be 
necessary to evaluate the disability 
should be done.  

The examiner should attempt to 
distinguish whether the veteran's joint 
pain (specifically in his elbows and 
lower extremities) is attributable to 
the disability rated as Chronic Fatigue 
Syndrome or if it is related to any 
other service connected or nonservice 
connected condition.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be 
made available to the examiners in 
conjunction with the examinations.

3.  Following completion of the 
foregoing, the AMC/RO should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


